DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, clams 57-62, in the reply filed on 6/29/2022 is acknowledged.
Claims 52-56 and 63-69 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/20/2022.
Claims 57-62 as filed on 6/29/2022 are under examination in the instant office action.
Claim Rejections - 35 USC § 112
Indefinite
Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 is rendered indefinite by the phrase “further” because it is unclear whether components listed after the phrase “further” are components of fungal mycelial extract” or not. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 57-62 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 6,326,016 (Moesinger).
US 6,326,016 (Moesinger) discloses a method for increasing plant resistance to phytopathogens, wherein the method comprises step of applying a composition with a fungal mycelial extract to a plant; wherein the fungal extract is derived from a fungal culture of Penicillium (col. 2, lines 11-20).  Thus, cited method comprises same active step of applying identical composition as claimed to a plant. Thus, plant growth characteristics are reasonably expected to be improved in the phytopathogenic resistant plants relatively to control plants within the broadest reasonable meaning of the claims 57 and 62.  
As applied to claim 58: the cited method comprises contacting the plant with the composition at least two times or 7 days and 3 days before exposure to phytopathogens (col. 10, lines 45-46). 
As applied to claim 59: in the cited method the fungal mycelial extract and/or composition therewith comprises proteins, sugars, carbohydrates, or any combination thereof (col. 6, lines 9-12).
As applied to claim 60: in the cited method the composition further comprises agriculturally acceptable  surfactants, humectants or wetting agents, pesticides, fungicides, herbicides, etc (from col.6, line 30 to col. 7, line 25).
	As applied to claim 61: in the cited method the effective amount of the extract in the composition is in a range from about 0.0005%-10% or 0.005g/L-100 g/L (col. 6,line 56) which falls within the claimed ranges.
Thus, the cited document is considered to anticipate the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
August 9, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653